ORIGINAL                                                                                  06/29/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0274


                                        DA 20-0274


  LARRY B. DANIELS,
                                                                           FILED
                                                                           JUN 29 2020
               Petitioner and Appellant,
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                    O
        v.                                                            R151 r cit"ontana



  STATE OF MONTANA,

               Respondent and Appellee.



        Self-represented Appellant Larry B. Daniels has filed a "Motion to Stay this Appeal
 Until the Record is Correct or For Retrial as the Appropriate Remedy Due to the
 Unrecorded Oral Pronouncement ofSentence or Transcripts ofthis Matter,Not ofRecord."
 In short, Daniels contends that the record on appeal is missing the transcripts, sentencing
 judgment, and trial documents from his underlying criminal case.
        We remind Daniels that he appeals the April 24, 2020 Order denying his petition
 for postconviction relief, filed in the Carbon County District Court. Daniels has already
 appealed his criminal conviction and sentence with this Court in 2010. State v. Daniels,
 2011 MT 278, 362 Mont. 426, 265 P.3d 623. More importantly, the Clerk ofthe Supreme
 Court has received the entire District Court record of eight filed documents and no
 transcripts on June 27, 2020. M.R. App. P. 8 and 9. Daniels's request for a stay therefore
 is inappropriate. We also observe that Daniels has not filed his opening briefthat was due
 on June 26, 2020. Accordingly,
       IT IS ORDERED that Daniels's "Motion to Stay this Appeal Until the Record is
 Correct or For Retrial as the Appropriate Remedy Due to the Unrecorded Oral
 Pronouncement of Sentence or Transcripts of this Matter, Not ofRecord" is DENIED and
 DISMISSED.
      IT IS FURTHER ORDERED that Daniels shall prepare, file, and serve his opening
brief in accordance with the Montana Rules of Appellate Procedure on or before July 27,
2020. If necessary, Daniels may move this Court for an extension of time to file his
opening brief.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Larry B. Daniels along with a copy ofthis Court's Civil Appellate Handbook for reference
and assistance in his appeal.
      DATED this      1 day of June, 2020.
                                                      For the Court,




                                                            Chief Justice




                                           2